t c memo united_states tax_court larry g bangs and mary l bangs petitioners v commissioner of internal revenue respondent docket no filed date w alan lautanen for petitioners erin k huss for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties under sec_6662 a for and the years at issue for respondent determined a dollar_figure deficiency and determined that petitioners were liable for a dollar_figure 1all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated accuracy-related_penalty for respondent determined an dollar_figure deficiency and determined that petitioners were liable for a dollar_figure accuracy-related_penalty for respondent determined a dollar_figure deficiency and determined that petitioners were liable for a dollar_figure accuracy-related_penalty for respondent determined an dollar_figure deficiency and determined that petitioners were liable for a dollar_figure accuracy-related_penalty after concessions there are three issues for decision the first issue is whether petitioners engaged in their lemon farming activity for profit we hold they did not the second issue is whether petitioners are liable for taxes on interest and capital_gains they admit they earned during the years at issue but which were erroneously omitted on the form 4549a income_tax examination changes petitioners signed we hold petitioners are liable for the taxes on the interest and capital_gains the third issue is whether petitioners are liable for the accuracy-related_penalty we hold they are liable for the accuracy-related_penalty except with respect to the portion of the understatement attributable to the lemon farming activity 2if we had found petitioners engaged in their lemon farming activity for profit we would have then been asked to consider whether petitioners should have capitalized rather than deducted their expenses relating to their lemon farming activity because of our holding on the for profit issue we need not address the capitalization issue under sec_263a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in california at the time they filed the petition in this case petitioners petitioner larry bangs mr bangs was raised and met his future wife in a small farming town in kansas mr bangs and his future wife decided to move to california in to seek warmer weather after mr bangs spent some time in college and worked in the salt mines they were then married mr bangs accepted a job at standard oil in california he started in a plant and then moved to the sales department where he sold polyester resin for years his sales experience and entrepreneurial drive convinced him to start a new business with his wife they began their own business distributing fiberglass products the business was successful and grew into fiberglass manufacturing as well petitioners explored several different business opportunities some of which were successful petitioners found success in manufacturing plastic lettering manufacturing chemical tanks and designing the curled tail on the back of skateboards petitioners lost money in jet ski manufacturing however and they discontinued it when it was not we refer to petitioner mary bangs as mrs bangs profitable petitioners eventually sold the fiberglass business for several million dollars in the early 1980s petitioners considered themselves retired after they sold their fiberglass business when mr bangs was approximately years old petitioners owned several rental properties during the years at issue that generated between dollar_figure and dollar_figure annually in gross_income the farming activity petitioners purchased acres of land in california’s valley center area in they had been looking for property for some time and were able to obtain this property at a good price when petitioners sold their fiberglass business in the early 1980s they decided to build a big_number square foot house on the valley center property mr bangs hoped to get back to farming and was looking for something he could do in his backyard when he was and retired petitioners had fond memories of farming from their youth and were interested in learning whether it was possible to replicate their experiences in california petitioners spoke to an agricultural adviser and asked what type of crop could be grown on the land this expert advised petitioners to grow lemons because they were fairly hardy and could thrive with little water mr bangs also learned that lemon trees had a long life petitioners planted some lemon trees on their property in the early 1990s the record is unclear however how many trees were planted petitioners also made some improvements to their property they built a warehouse a ripening room and added water pumps petitioners also had a large well on the property that was producing more water than necessary for the lemon trees so petitioners also decided to raise catfish they watered the lemon trees with refuse or runoff water from the catfish tanks but when the catfish venture was unsuccessful petitioners abandoned it mr bangs decided in to harvest some lemons he decided to harvest less than years after planting the trees even though he was aware that it would take years before the trees would fully produce he also knew that it might stunt the growth of the trees but he was anxious to see how the lemon market worked petitioners sold these lemons to a packing house in rancho santa fe and reported dollar_figure of income from lemon sales in mr bangs claimed that he spent to hours per week on the lemon farming activity and claimed that petitioners together spent between to hours per week on the activity mr bangs pruned and weeded the tree area repaired equipment and did other activities mrs bangs did both physical work and kept the financial records petitioners did not employ any outside employees mrs bangs was responsible for the financial records of the farming activity the only financial records for the activity however consisted of stacks of receipts petitioners did not have a business plan a separate bank account nor any books_and_records in which income and expenses were recorded petitioners reported income expenses and gain_or_loss on schedule f profit or loss from farming to their income_tax returns for through as follows year income -- dollar_figure big_number big_number big_number -- -- -- -- expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number gain loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number while the schedules f for through indicate that petitioners earned some income from farming during these years there is no indication that this income was from lemon sales nor did petitioners introduce receipts from lemon purchasers as they did for the income the amounts reported here for and are from petitioners’ pro forma returns not petitioners’ original individual income_tax returns petitioners’ original return reported a portion of this loss and the record reflects that the remainder of this loss was reported on a_trust return see infra pp petitioners' original returns for and did not reflect any lemon farming activity because petitioners included it on a_trust return for those years the income expenses and losses for and were included on the pro forma returns the income petitioners reported in through was insufficient to cover the property taxes respondent audited petitioners’ return for in that audit respondent did not disallow the deductions petitioners claimed in connection with their farming activity for that year several natural events occurred during the years at issue that impacted the lemon farming activity a wildfire destroyed some of the lemon trees poor soil conditions led petitioners to consult a supervising plant pathologist in out of concern for their trees’ health the pathologist examined the trees and noted that they looked unhealthy and had curled yellow leaves the pathologist reported that these problems could be due to the soil staying wet too long or to a mineral deficiency petitioners also claim they experienced a water shortage during the years at issue petitioners drilled additional wells in and but their efforts did not produce any additional water mr bangs indicated at trial that he would await the outcome of this case before he decided whether to drill more wells on the property the trust scheme petitioners became involved in a_trust scheme in they did not consult an attorney or cpa before they bought into the scheme petitioners transferred title to most of their assets to trusts to avoid paying taxes on the income from these assets petitioners in contrast to the lack of records for lemon farming kept detailed books_and_records relating to their trusts the trust-related financial records included balance sheets capital_gain reports and transaction reports by category there was no record of the lemon farming activity in any of the trust records but detailed records of petitioners’ investment and rental activities were included in the trust records losses from the lemon farming activity were deducted on a_trust return for at least and however on audit the revenue_agent informed petitioners that the trusts would be collapsed petitioners decided to hire a cpa to prepare pro forma returns so petitioners would be better prepared to settle with respondent the pro forma returns aggregated the amounts reported on the trust returns and the amounts reported on individual returns for the years at issue petitioners and the revenue_agent were unable however to resolve the lemon farming activity issues during the course of the audit respondent’s revenue_agent asked to tour the property petitioners would not permit the revenue_agent to tour the property and would not answer questions about their farming activity respondent issued a summons to petitioners to permit the revenue_agent to tour petitioners’ property when the revenue_agent was finally permitted to visit the property she noted that the trees did not look healthy and that some were dead she also noted that the trees on the property across from petitioners’ property on the other hand were healthy and thriving the revenue_agent also noticed that petitioners were storing yard items in the ripening room and the warehouse storage held several classic cars in various stages of repair respondent’s revenue_agent sent petitioners a number of documents in date to resolve all non-farming activity issues after she reviewed petitioners’ pro forma returns these documents included form 4549a form_870 waiver of restrictions on assessment form_906 closing_agreement covering specific matters the closing_agreement and form_872 consent to extend the time to assess tax petitioners needed to extend the period of limitations because the period for would soon expire the closing_agreement resolved the dispute relating to the proper treatment of the trusts in it the parties agreed that the trusts would be disregarded and the trusts were petitioners’ alter egos petitioners also agreed that they would report on individual returns for and subsequent years all income expenses and deductions as allowed by the code in addition the parties agreed that petitioners would be liable for additional taxes penalties and interest on their individual returns due to collapsing the trusts petitioners signed each document and returned them to the revenue_agent respondent also executed the closing_agreement shortly after petitioners signed these documents the revenue_agent discovered that she had made errors in the form 4549a petitioners signed the revenue_agent had inadvertently omitted interest_income that petitioners had shown on their pro forma returns and she miscalculated the amount of capital_gains petitioners apparently did not notice these mistakes when they executed the documents the revenue_agent sent petitioners a corrected form 4549a which petitioners refused to sign respondent mailed a deficiency_notice to petitioners on date in which respondent computed the deficiency amounts from the original returns petitioners filed for the years at issue petitioners timely filed a petition with this court contesting respondent’s disallowance of the lemon farming expenses for and and asserting that petitioners were entitled to additional deductions for lemon farming expenses in and petitioners are also contesting the treatment of the interest and capital_gains and the imposition of the accuracy-related_penalty 4it appears from the record that a portion of the losses from the lemon farming activity was reported on petitioners’ individual returns for and a portion of the losses were reported on a_trust return for that year 5respondent disallowed the lemon farming expenses for and in the deficiency_notice but the lemon farming expenses for and were not reported on petitioners’ original returns respondent did not disallow the lemon farming expenses for and in the deficiency_notice because respondent computed the deficiencies from the original returns petitioners filed petitioners deducted the lemon farming expenses on a_trust return for and we assume petitioners also deducted them on a_trust return for although the record is not clear petitioners assert in their petition that they are entitled to additional deductions for and for their lemon farming activity that were unreported on their original returns petitioners’ assertion in their petition is consistent with petitioners’ position on their pro forma returns which do include deductions for lemon farming expenses for all years opinion there are several issues for decision we are asked to decide first whether petitioners engaged in their lemon farming activity for profit we are also asked to decide whether petitioners are liable for taxes on interest_income and capital_gains that petitioners admit they earned for the years at issue but were excluded from the initial form 4549a petitioners signed finally we must decide whether petitioners are liable for the accuracy-related_penalty for each of the years at issue we address each of these issues in turn after first considering the burden_of_proof i burden_of_proof in general the commissioner’s determinations in the deficiency_notice are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are in error see rule a 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner with respect to a factual issue relevant to a taxpayer’s liability for tax however under certain circumstances the burden shifts to the commissioner if the taxpayer introduces credible_evidence with respect to the issue complies with substantiation requirements maintains all required records and cooperates with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 and b we find that petitioners failed to comply with respondent’s reasonable requests id although petitioners produced documents respondent requested petitioners refused to answer respondent’s questions about their farming activity respondent was forced to issue petitioners a summons to obtain necessary information to complete the audit accordingly we find that the burden_of_proof remains with petitioners ii whether petitioners engaged in their lemon farming activity for profit a sec_183 generally we now address whether petitioners engaged in their lemon farming activity for profit within the meaning of sec_183 during the years at issue sec_183 provides generally that if an individual engages in an activity and if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section deductions that would be allowable without regard to whether the activity is engaged in for profit are allowed under sec_183 deductions that would be allowable only if the activity were engaged in for profit are allowed under sec_183 but only to the extent that the sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 gross_income from the activity exceeds the deductions allowable under sec_183 we follow the court_of_appeals opinion squarely in point when appeal from our decision would lie to that court absent stipulation by the parties to the contrary 54_tc_742 affd 445_f2d_985 10th cir taxpayers residing in the ninth circuit such as petitioners must prove they conducted their activities with the primary predominant or principal purpose of realizing an economic profit independent of tax savings see 4_f3d_709 9th cir affg tcmemo_1991_212 820_f2d_321 9th cir affg tcmemo_1985_197 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 whether a taxpayer has the primary predominant or principal purpose of realizing an economic profit independent of tax savings is determined on the basis of all surrounding facts and circumstances polakof v commissioner supra pincite indep elec supply inc v commissioner supra pincite 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs while a taxpayer’s expectation of profit need not be reasonable there must be a good_faith objective of making a profit 72_tc_28 sec_1_183-2 income_tax regs b nine factors we structure our analysis around nine nonexclusive factors sec_1_183-2 income_tax regs the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved id no factor or set of factors is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs the individual facts and circumstances of each case are the primary test 94_tc_41 allen v commissioner supra pincite sec_1_183-2 income_tax regs c applying factors to facts nearly all of the factors in this case indicate that petitioners did not engage in their lemon farming activity for profit petitioners did not conduct their activity in a businesslike manner 72_tc_659 sec_1_183-2 income_tax regs for example they did not have a written business plan any financial statements or any financial data pertaining to their lemon farming activity other than a stack of receipts this dearth of financial records is in stark contrast to their financial records for their abusive trusts petitioners had copious records for the trusts including transaction reports by category balance sheets and capital_gain reports moreover petitioners were unable to articulate how they intended to earn a profit and it is unclear from the record how many trees they had on the property at any given time petitioners also claim that they attempted changes to their lemon farming activity when they experienced a water shortage while they introduced evidence that they drilled additional wells petitioners did not indicate any other methods they attempted to supply water to their land petitioners also have not shown that they studied the accepted business economic and scientific practices involved in lemon farming see sec_1_183-2 income_tax regs while mr bangs likely had some general farming experience from his youth and he consulted an adviser regarding which crop to raise petitioners failed to introduce any evidence that they consulted any other sources before beginning the lemon farming activity after they began the lemon farming activity petitioners consulted an expert a supervising plant pathologist only once petitioners also intentionally took measures that they knew would harm their trees such as harvesting lemons too early mr bangs was impatient and wanted to test how the market worked although he knew it could harm the trees there is also no evidence that petitioners took any_action to correct the poor soil quality or did anything to overcome the water retention problem noted by the supervising plant pathologist in we also found petitioners’ testimony regarding the time and effort they spent on the lemon farming activity not credible see sec_1_183-2 income_tax regs mr bangs testified that he spent to hours per week and petitioners together spent to hours per week on the lemon farming activity petitioners were engaged in many pursuits during the years at issue not the least of which was a profitable rental real_estate and investment activity it is difficult to imagine how anyone would spend to hours per week caring for an undetermined number of lemon trees some of which had died and give only secondary attention to the rental real_estate and investment activity that generated significant gross_income of approximately dollar_figure annually moreover despite claiming that they spent so much time and effort on their lemon farming activity during the years at issue petitioners failed to document the activity in their trust-related financial records petitioners do not contend that they were relying upon the property’s value increasing for them to generate profit from the lemon farming activity see 45_tc_261 affd 379_f2d_252 2d cir sec_1 b income_tax regs they do assert however that they expected the lemon trees to appreciate as fruit production increased selling the trees to realize this appreciation is counter to their argument that they were selling lemons for profit petitioners succeeded in other pursuits none was similar to the lemon farming activity see haladay v commissioner tcmemo_1990_45 daugherty v commissioner tcmemo_1983_188 petitioners grew their fiberglass business into a successful enterprise that they sold for several million dollars petitioners also have a successful rental real_estate and investment operation these activities however are quite dissimilar to lemon farming petitioners’ success in these dissimilar activities does not lead us to conclude that the lemon farming activity will eventually become profitable as well see haladay v commissioner supra we find just as telling that petitioners were involved in unprofitable businesses all of which they abandoned these included jet ski manufacturing and catfish farming yet unlike the other unprofitable enterprises petitioners have not abandoned the lemon farming activity in fact mr bangs indicated at trial that he would await the outcome of this case before he decided whether to drill more wells on the property such conduct is inconsistent with a predominant principal or primary purpose of making a profit from the activity moreover petitioners sustained large losses from the lemon farming activity from the start and continuing through the years at issue see 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs the initial losses contained an element of startup costs and involved factors unique to lemon growing petitioners were aware that it would take years before the lemon trees reached full production the losses continued consistent with this forecast for at least years after petitioners began the lemon farming activity the losses continued for all of the years at issue well beyond the startup phase of the activity see engdahl v commissioner supra sec_1_183-2 income_tax regs petitioners contend that these continued losses were due to unforeseen events beyond their control such as the wildfire and the water shortage see sec_1_183-2 income_tax regs we find petitioners’ testimony regarding the water shortage lacks credibility for example the pathologist who examined petitioners’ trees in noted that the problems with their trees might be due to the soil staying wet for too long moreover the trees on the property across from petitioners’ land looked healthy petitioners sold their fiberglass business in the early 1980s for several million dollars and currently have a profitable rental real_estate activity petitioners consider themselves retired the large losses they claim from their lemon farming activity partially offset petitioners’ substantial income from their non-farming activities petitioners therefore had an incentive to incur losses in the farming activity see 59_tc_312 petitioners have a big_number square foot home on the valley center property where they conduct their farming activity mr bangs wanted to have something to do in his backyard when he retired petitioners have fond memories of farming from their youth and had always hoped to get back to farming they were pleased that they could do so raising citrus trees in california a warm climate see id sec_1_183-2 income_tax regs we find that petitioners derived personal pleasure from their farming activity which is an indication that petitioners did not engage in the activity for profit based on all of the facts and circumstances we find that petitioners have not shown they conducted their lemon farming activity with the primary predominant or principal purpose of realizing an economic profit independent of tax savings see wolf v commissioner f 3d pincite polakof v commissioner f 2d pincite indep elec supply inc v commissioner f 2d pincite iii petitioners’ liability for taxes on interest_income and capital_gain we next consider whether petitioners are liable for taxes on interest_income and capital_gains they reported on their pro forma returns but that respondent erroneously omitted on respondent’s initial form 4549a petitioners argue that they had a deal with respondent when they signed the form 4549a and executed a closing_agreement petitioners further argue that respondent should be prevented from asserting that petitioners owe any amounts beyond those shown on the form 4549a they signed respondent on the other hand asserts that a form 4549a is not final and conclusive as to all issues moreover respondent argues that the closing_agreement did not determine petitioners’ total_tax liability for the years at issue we agree with respondent it is well settled that forms 4549a do not bind the commissioner 122_tc_384 65_tc_351 only closing agreements entered into pursuant to sec_7121 are binding on the commissioner as to a determination of the taxpayer’s final tax_liability see urbano v commissioner supra pincite petitioners executed a closing_agreement on form_906 with respect to the abusive trust scheme we found as a fact at trial that the closing_agreement was binding as to the matters addressed in the agreement this closing_agreement however covers only specific matters in this case the treatment of the trusts the closing_agreement does not cover other issues or determine petitioners’ tax_liability for the years at issue urbano v commissioner supra accordingly the closing_agreement does not prevent respondent from determining deficiencies or penalties for the years at issue in fact the parties agreed in the closing_agreement that petitioners would report all income expenses and deductions on their individual returns for the years at issue the closing_agreement also provides that petitioners will be liable for additional taxes penalties and interest that may arise on their individual returns by collapsing the trusts accordingly the terms of the closing_agreement provide that petitioners shall be liable for taxes on their income for the years at issue respondent was therefore not prevented from determining that petitioners owe taxes on interest_income and capital_gains they admitted they received during the years at issue we find that petitioners are liable for these taxes iv whether petitioners are liable for the accuracy-related_penalty the next issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 respondent determined that petitioners were negligent and therefore liable for the penalty 7respondent also asserts that petitioners substantially understated their tax and are therefore liable because we find that petitioners were negligent we need not consider whether continued sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment of income_tax attributable to negligence negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 negligence is the lack of due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 respondent has the burden of production regarding penalties and must come forward with sufficient evidence that it is appropriate to impose the penalty see sec_7491 116_tc_438 petitioners’ adjustments were due in part to their abusive trusts we have found taxpayers negligent who use trusts in flagrant tax_avoidance schemes see eg 69_tc_1005 castro v commissioner tcmemo_2001_115 hanson v commissioner tcmemo_1981_675 affd per curiam 696_f2d_1232 9th cir we conclude that respondent has satisfied his burden of production and has shown that petitioners’ underpayment_of_tax was due to negligence the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if a taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec continued petitioners substantially understated their tax c sec_1_6664-4 income_tax regs petitioners have the burden of proving that the accuracy-related_penalty does not apply see higbee v commissioner supra pincite the determination of whether the taxpayers acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayers and the reliance on the advice of a professional sec_1_6664-4 income_tax regs petitioners argue that they acted with reasonable_cause regarding the lemon farming activity petitioners deducted the same expenses on previous returns and the commissioner did not disallow those deductions in an earlier audit sheehy v commissioner tcmemo_1996_334 a similar deduction allowed on audit for an earlier year may be one factor to be considered in determining whether the accuracy-related_penalty applies see stewart v commissioner tcmemo_2002_199 sheehy v commissioner supra we note that the inquiry into whether an activity was engaged in for profit is a facts_and_circumstances_test we find it was reasonable for petitioners to believe the deductions were permitted when a previous audit did not require changes see sheehy v commissioner supra based on all of the facts and circumstances of this case we find that petitioners had reasonable_cause for and acted in good_faith with respect to the treatment of their lemon farming activity we accordingly find that petitioners are not liable for the accuracy-related_penalty as it relates to this portion of the underpayment the other items on petitioners’ returns for the years at issue are not accorded the same treatment these other non-lemon farming activity items including the abusive trust items were not considered in the prior audit petitioners have not shown a genuine effort to assess their proper tax_liability nor have they shown that they relied on the advice of a professional with respect to these items see sec_1_6664-4 income_tax regs petitioners have not shown they acted with reasonable_cause and in good_faith with respect to these non-lemon farming activity items and accordingly they are liable for the accuracy-related_penalty on the portion of the underpayment attributable to these items to reflect the foregoing and the concessions of the parties decision will be entered under rule
